OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The factual determinations made by the Appellate Division more nearly conform to the weight of the evidence, and we find no error in that court’s application of the pertinent rules of law. Respondents Susanne M. Beutler and Martha Randazzo demonstrated their entitlement by prescription to free access to and use of the right of way known as Linwood Drive Extension.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.